Citation Nr: 1340881	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  07-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for glaucoma, left eye.  

5.  Entitlement to service connection for numbness, fingertips and hand, left, (carpal tunnel syndrome (CTS)).  

6.  Entitlement to service connection for numbness, fingertips and hand, right, CTS.  

7.  Entitlement to service connection for insomnia (chronic sleep apnea).  

8.  Entitlement to service connection for a stomach disorder (gastritis).  

9.  Entitlement to service connection for headaches.  

10.  Entitlement to service connection for pes planus, left foot.  

11.  Entitlement to service connection for pes planus, right foot.  

12.  Entitlement to service connection for plantar fasciitis, left foot.  

13.  Entitlement to service connection for plantar fasciitis, right foot.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1968 to April 1970 and again from August 2004 to December 2005.  He also had unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Mississippi Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claims.  

In September 2008, the appellant presented sworn testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of that hearing is of record and associated with the claims file.  

In January 2009 and August 2012, the Board remanded the instant claims for further development.  

The issues of service connection for bilateral hearing loss, tinnitus, glaucoma, left eye, insomnia, stomach disorder, headaches, pes planus, left foot, pes planus, right foot, plantar fasciitis, left foot, and plantar fasciitis, right foot being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Numbness and tingling of the fingertips and both hands (bilateral CTS), had its onset during active service.  


CONCLUSION OF LAW

Numbness and tingling of the fingertips and both hands (bilateral CTS), was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

As to the issue of entitlement to service connection for numbness and tingling of the fingertips and hands (bilateral CTS), the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection 

In a claim for service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Numbness, fingertips, right and left hands

The appellant asserts, in essence, service connection for numbness of the fingertips and the hands (also claimed as bilateral CTS) is warranted.  He maintains that while serving on active duty in Iraq, he began to have numbness and tingling in his left and right hands and fingertips.  He contends that he did not have this condition prior to service, but he has had the condition since Iraq to the present.  

Service treatment records indicate that in September 2005, the appellant was seen for left wrist pain.  He stated he noticed the pain that morning, but did not remember hurting it.  He indicated that it did not hurt to move it but it hurt to touch it.  The assessment was that there was swelling that could have been caused by an insect bite.  In November 2005, he had a health assessment post deployment from Iraq.  He complained during that time that he had numbness and tingling in both hands.  

In May 2006, the appellant underwent an EMG which indicated that he had bilateral CTS.  

In January 2008, a VA neurology consultation indicated the appellant was seen for complaints of bilateral hand numbness with intermittent pain.  It was noted that he worked at a job using a lot of hand motions working with cable.  His CTS was diagnosed in 2005.  He had not been treated with splints nor had he been taking any anti-inflammatories.  It was determined that he would be treated conservatively with hand splints and possible steroid injections.  

In September 2008, the appellant testified at a Travel Board hearing.  He indicated that he had not had any numbness or tingling in his hands prior to service.  He stated that he came back from Iraq in 2005, and the doctor diagnosed him with CTS.  He stated that surgery was recommended in 2006.  He also testified that he noticed symptoms at work because he needed to use pliers working with cable.  He also indicated that he had symptoms immediately prior to going to Iraq because of the cold weather.  

A thorough review of the record shows that the appellant had complaints of numbness and tingling of the hands in 2005.  The appellant was on active duty and in Iraq from January 2005 to December 2005.  During that time and on his Post Deployment examination, he made specific complaints of tingling and numbness of the hands.  He was diagnosed with bilateral CTS in 2005, and an EMG performed in May 2006 substantiated that he had bilateral CTS.  Based on the symptoms shown and later diagnoses of bilateral CTS all in 2005, service connection for bilateral CTS, claimed as numbness and tingling of both hands, is warranted.  The appeal is granted.  


ORDER

Service connection for numbness and tingling of the fingertips and both hands, is granted.  


REMAND

Additional development is necessary in this case.  

Initially, it is important to note that the appellant had two periods of active duty and also had ACDUTRA and INACDUTRA service in the Mississippi Army National Guard.  In the August 2012 Board remand, the RO/AMC was requested to contact the appropriate Federal sources and the Mississippi Army National Guard to confirm the dates of service to include specific dates for the appellant's ACDUTRA and INACDUTRA.  Points for retirement purposes were not helpful in this regard.  However, the RO/AMC obtained the appellant's Retirement Points History which were not helpful in this case.  Additionally, the RO/AMC contacted the National Archives and Records Administration (Archives) and Defense Finance and Accounting Service (DFAS) to assist in this endeavor.  Neither of these agencies were able to obtain any information on the appellant's ACDUTRA and INACDUTRA service.  A review of the record showed that the appellant's name was misstated and incomplete.  The RO/AMC should use the correct and complete name and contact the Archives, DFAS, and Mississippi Army National Guard in an attempt to obtain the appellant's ACDUTRA and INACDUTRA.  

Additionally, several of the issues on appeal such as his claim for insomnia (chronic sleep apnea), stomach disorder, bilateral hearing loss, and tinnitus were not thoroughly addressed on appeal.  The appellant was diagnosed with sleep apnea and the examiner opined that obesity is a major risk factor for chronic sleep apnea and indicated that the appellant was obese.  However, the July 2013 VA examiner did not address whether the sleep apnea was incurred in, due to, or aggravated by service.  The appellant and his spouse testified at his September 2008 Travel Board hearing that he suffered from insomnia when he came home from Korea during his first period of active service to this date.  These lay statements were not addressed by the examiner.  

Further, the July 2013 VA examiner did not address the appellant's hearing testimony that in 1986, during ACDUTRA, he was training next to the big guns and he developed hearing loss and tinnitus.  Finally, the July 2013 VA examiner indicated that gastritis and hiatal hernia, which were diagnosed, are common diagnoses in the general population and that active duty in Iraq did not cause these disorders.  However, the examiner did not address whether either of these disorders manifested during active duty or were aggravated by active service, ACDUTRA or INACDUTRA.  It is also important to note that the appellant testified at the Travel Board hearing that he had a stomach disorder since Korea, which was during his first period of active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal sources and the Mississippi Army National Guard and ask each of the agencies/units/organizations to confirm the Veteran's dates of service to include specific dates (not retirement points) for the Veteran's periods of ACDUTRA and INACDUTRA.  The RO/AMC must make sure that the appellant's correct and complete name is used to search for the above cited information.  

2.  After delineating each period of the appellant's service and determining whether the various presumptive provisions apply to these periods of service, the RO/AMC should determine whether additional examination and/or opinion is warranted based on the applicable legal standard(s) for any issue currently on appeal.  All documentation should be included in the claims file. 

Determine whether the appellant's treatment for any disorder on appeal occurred during a period of active service, ACDUTRA or INACDUTRA, or such disorder was otherwise shown during active service, ACDUTRA or INACDUTRA.  If so, then schedule the appellant for a VA examination with an appropriate examiner to determine the etiology of any such disability(ies).  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a review of the claims file, to include service and post-service medical records and VA treatment records, and the examination results, the examiner is requested to determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was incurred in, caused by, has been aggravated (permanently increased in severity) beyond its natural progression by, or is otherwise related to ACDUTRA or INACDUTA.  Specifically, the examiner should address the appellant's hearing testimony regarding the onset of his insomnia (sleep apnea) and stomach disorder since his active service in Korea and his bilateral hearing loss and tinnitus while in training (ACDUTRA or INACDUTRA) next to big guns.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  However, if, after making reasonable efforts to obtain these records the RO/AMC is unable to secure them, a formal finding of unavailability should be associated with the claims file.  The RO/AMC should notify the appellant and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim(s).  Give the appellant a reasonable opportunity to respond.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2; See also Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking the development above, readjudicate the appellant's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the appellant, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


